"Unimproved lands of non-residents shall be taxed in the name of the owner, if known; otherwise, in the name of the original proprietor, if known; otherwise, without any name, and by the number of lot and range, and the quantity thereof, if lotted, or by such other description as it may be readily known by." G.L., c. 54, s. 21; P.S., c. 56, s. 25. The only defect alleged or suggested in the defendants' title, under the sale of the lots to their grantor for the taxes of 1884, is that the taxes were not assessed in the name of the owner. Assuming that the plaintiffs were at the date of the assessment the owners of the lots, it must be presumed, in the absence of a finding to the contrary, that their ownership was unknown. Cardigan v. Page, 6 N.H. 182; Smith v. Messer, 17 N.H. 420, 427. The defendants were not the owners. An assessment of the taxes in their name would have been erroneous and a fatal defect. Thompson v. Ela, 60 N.H. 562. The finding of the referee that the lands should have been assessed in the name of the defendants, is not a finding of fact, but a conclusion of law. All that the selectmen either knew, or by reasonable diligence could have learned, was that the defendants claimed to own the lots. The statute requires the lands to be assessed not in the name of a claimant, if known, but in the name of the owner, if known. The mere fact that one not in possession claims the land does not require the assessment to be made in his name. French v. Spalding, 61 N.H. 395, 402. Whether a claimant in possession without title is an owner within the meaning of the statute, need not be considered because the defendants were not *Page 300 
in possession. Upon the facts stated the assessment was properly made, and the defendants' title under the sale, in the absence of any other objection, is good. This conclusion makes it unnecessary to consider whether the plaintiffs' title under the sales for taxes for the years 1850-1853 was or was not valid, or any other question raised by the case.
Judgment for the defendants.
All concurred.